IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                February 4, 2009
                                No. 08-60268
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

NAAL HAMIDEH-HAMIDEH

                                           Petitioner

v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A97-909-770


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Naal Hamideh-Hamideh, a native of Jordan and a citizen of Brazil,
petitions for review of the Board of Immigration Appeals’ decision affirming
without opinion an immigration judge’s decision ordering removal and denial of
voluntary departure. Hamideh-Hamideh has failed to surrender as ordered. He
is now a fugitive.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60268

      Under the fugitive disentitlement doctrine, a fugitive is not entitled to the
review for which he petitioned the court. Giri v. Keisler, 507 F.3d 833, 835-36
(5th Cir. 2007). As Hamideh-Hamideh is a fugitive, his petition for review is
DISMISSED.




                                        2